Citation Nr: 1110368	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  06-21 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative arthritis of the right shoulder, to include as secondary to service-connected degenerative arthritis of the left shoulder with osteophytes.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to August 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Board denied entitlement to service connection for degenerative arthritis of the right shoulder on a direct basis and as secondary to the service-connected degenerative arthritis of the left shoulder with osteophytes.  The Veteran appealed the Board's decision to the the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Veteran and the Secretary of VA (parties) filed a joint motion to vacate the Board's April 2010 decision and remand it because they determined the Board had relied upon an inadequate medical opinion.  That same month, the Court granted the motion.  The case has been returned to the Board for further appellate review. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the November 2010 joint motion, the parties stated that the November 2004 VA examiner's opinion did not contain any rationale as to why he believed there was no secondary relationship between the Veteran's right shoulder disability and the service-connected left shoulder disability, which made the medical opinion inadequate.  The Board will remand the claim to provide the Veteran with an examination and for the examiner to provide an opinion with a rationale.

Accordingly, the case is REMANDED for the following action:

1.  The Board notes that the most recent medical records in the claims file are dated in 2006.  The Veteran should inform VA if there are any relevant outstanding treatment records pertaining to his right and left shoulders, both VA and non-VA, so that VA may obtain the records or assist in obtaining the records.

2.  The RO should schedule the Veteran for a VA joints examination with a physician.  The examiner must be provided with the Veteran's claims file prior to the examination and is asked to review the claims file.  The Board will lay out some relevant facts for the examiner to have an understanding of the Veteran's claim, but the examiner is asked to review the claims file in its entirety.  The service treatment records are in the two manila envelopes.

* The Veteran served on active duty from July 1968 to August 1991.

* A July 1991 Report of Medical Examination (which was conducted at service discharge) shows that clinical evaluation of the upper extremities was normal.  In a Report of Medical History completed by the Veteran at that time, he checked "Yes" to ever having or having then painful or trick shoulder or elbow.  The examiner noted that the Veteran had bursitis in his left shoulder since 1990, which had been treated with heat and was currently asymptomatic.  The Veteran indicated he was left handed.

* In May 1992, an MRI of the left shoulder showed marked arthritic changes of the glenohumeral joint with rotator cuff tear.

* In July 1992, the Veteran underwent an arthrotomy of the left shoulder and osteophytectomy.  

* In a September 1992 rating decision, the RO awarded service connection for degenerative arthritis of the left shoulder with osteophytes and assigned a 20 percent evaluation.

* An August 2004 private medical record shows that Dr. Taylor stated that the Veteran's left shoulder problems "tend[ed] to cause him to favor the use of his right side."

* A November 2004 VA x-ray of the right shoulder shows degenerative arthritic changes with subchondral cystic formation in the head of the humerus.  A bony spur was also present from the inferior spect of the humeral head.

* An April 2005 private MRI report of the right shoulder shows severe osteoarthritic changes with osteochondral defects and subchondral cysts in the humeral head and also in the glenoid region.  Tendinosis of the rotator cuff was shown.

* The Veteran claims that because of his service-connected left shoulder disability, he has had to use his right shoulder more and believes that he has incurred a right shoulder disability as a result of "overuse" of that shoulder.

After reviewing the evidence of record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or higher) that any current right shoulder disability is:

(i) causally related to service; or 

(ii) caused by the service-connected degenerative arthritis of the left shoulder with osteophytes; or 

(iii) aggravated by the service-connected degenerative arthritis of the left shoulder with osteophytes.  Aggravation for VA purposes means that the disability was chronically worsened beyond the natural progression of the disease process.  

A full and complete rationale is required for any opinion expressed, which includes a discussion of the applicable medical principles and evidence in the claims file.  

3.  Thereafter, the RO should readjudicate the claim for entitlement to service connection for degenerative arthritis of the right shoulder, to include as secondary to service-connected degenerative arthritis of the left shoulder with osteophytes.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

